Case 2:20-cv-02323-RGK-JPR Document 42 Filed 06/22/20 Page 1 of 8 Page ID #:378




   1 BROWNE GEORGE ROSS LLP
     Eric M. George (State Bar No. 166403)
   2  egeorge@bgrfirm.com
     Kim S. Zeldin (State Bar No. 135780)
   3  kzeldin@bgrfirm.com
     Eric A. Westlund (State Bar No. 293403)
   4  ewestlund@bgrfirm.com
     2121 Avenue of the Stars, Suite 2800
   5 Los Angeles, California 90067
     Telephone: (310) 274-7100
   6 Facsimile: (310) 275-5697
   7 Attorneys for Defendant
     DANIEL “KEEMSTAR” KEEM, dba
   8 DRAMAALERT
   9                                   UNITED STATES DISTRICT COURT
  10                  CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  11
  12 NICKO “ROMEO” LACOSTE, dba                           Case No. 2:20-CV-02323-RGK-JPR
     THE CALIFORNIA DREAM
  13 TATTOO,                                              Hon. R. Gary Klausner
  14                      Plaintiff,                      DEFENDANT’S OPPOSITION TO
                                                          EX PARTE APPLICATION FOR
  15               vs.                                    LEAVE TO FILE SUR-REPLY
  16 DANIEL “KEEMSTAR” KEEM, dba
     DRAMAALERT,
  17
  18
                          Defendant.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       1607807.3                                                        Case No. 2:20-CV-02323-RGK-JPR
                   DEFENDANT’S OPPOSITION TO EX PARTE APPLICATION FOR LEAVE TO FILE SUR-REPLY
Case 2:20-cv-02323-RGK-JPR Document 42 Filed 06/22/20 Page 2 of 8 Page ID #:379




   1               Plaintiff Nicko “Romeo” Lacoste’s (“Romeo”) Ex Parte Application for Leave
   2 to File Sur-Reply; Sur-Reply to Defendant’s Reply in Support of Motion to Strike
   3 Complaint; Memorandum of Points and Authorities (Dkt. 41) (“Application”)1 is
   4 nothing more than an attempt by Romeo to have the “last word.” The Application
   5 should be denied because Defendant Daniel Keem’s (“Keem”) Reply in Support of
   6 the Motion to Strike Complaint Pursuant to C.C.P. Section 425.16 (“Reply”) (Dkt. 38)
   7 did not raise any new arguments. Plaintiff apparently believes a reply memorandum
   8 may not cite to any case that has not been cited in the initial moving papers; of course,
   9 this is not the law. New case law references introduced in a reply, which merely
  10 expound on issues already presented through defendant’s opening motion, do not
  11 justify a sur-reply. Further, citation of new case law in a reply that responds to
  12 arguments made in plaintiff’s opposition does not constitute “new” argument
  13 warranting a sur-reply.
  14               Sur-replies2 “are highly disfavored, as they usually are a strategic effort by the
  15 nonmoving party to have the last word on a matter.” Sims v. Paramount Gold &
  16
  17   1
         The Application does not comply with the United States District Court for the
  18   Central District of California Local Rules 7-19 and 7-20. That is, the Application
       does not state that plaintiff’s counsel contacted defense counsel prior to filing the
  19   Application (and in fact no contact was made) or whether Defendant opposes the
  20   Application; and, a proposed order was not submitted. The Application also violates
       the Court’s Standing Order Regarding Newly Assigned Cases (Dkt. 7), in that it fails
  21   to notify Defendant of the time to file any opposition and fails to cite any reason why
  22   “extraordinary relief” requiring an ex parte application is necessary, as required by
       paragraph 11 of the Order.
  23
       2
  24     By filing his Sur-Reply and Ex Parte Application To File Sur-Reply as one
       document, Romeo has improperly filed the Sur-Reply without first obtaining leave
  25   from the Court to do so. See Spina v. Maricopa County Dep’t. of Transp., No CV 05-
  26   0712-PHX-SMM, 2009 WL 890997, at *1 (D. Ariz. Apr. 1, 2009) (“By filing its
       Surreply and Motion to File Surreply as one document, Plaintiff has essentially filed a
  27   Surreply without first obtaining leave of this Court to do so. Plaintiff’s Surreply was,
  28   therefore, improper.”).

       1607807.3
                                                       2                 Case No. 2:20-CV-02323-RGK-JPR
                   DEFENDANT’S OPPOSITION TO EX PARTE APPLICATION FOR LEAVE TO FILE SUR-REPLY
Case 2:20-cv-02323-RGK-JPR Document 42 Filed 06/22/20 Page 3 of 8 Page ID #:380




   1 Silver Corp., No. CV 10-356-PHX-MHM, 2010 WL 5364783, at *8 (D. Ariz. Dec.
   2 21, 2010) (quoting In re Enron Corp. Sec., 465 F. Supp. 2d 687, 690 n.4 (S.D. Tex.
   3 2006)); see also Garcia v. Biter, 195 F. Supp. 3d 1131, 1134 (E.D. Cal. 2016) (“The
   4 Court generally views motions for leave to file a surreply with disfavor.”).
   5               When a “reply does not present new arguments nor new evidence,” a sur-reply
   6 is improper and a court should not grant leave to file one. Jordan v. Terhune, No.
   7 CIV S-03-1820 LKK KJM P, 2009 WL 276764, *3 (E.D. Cal. Feb. 5, 2009)
   8 (“Defendants’ reply does not present new arguments nor new evidence; they simply
   9 note the problems with plaintiff’s evidentiary support. The surreply is improper.”).
  10 See also, e.g., Banga v. First U.S.A., N.A., 29 F. Supp. 3d 1270, 1276 (N.D. Cal.
  11 2014) (cited by Romeo) (denying motion for leave to file a sur-reply where defendant
  12 “did not raise a new legal argument or present new evidence in its reply brief”); Hill
  13 v. England, No. CVF05869RECTAG, 2005 WL 3031136, at *1 (E.D. Cal. Nov. 8,
  14 2005) (cited by Romeo) (court struck sur-reply where it was apparent that plaintiff
  15 was “merely posing the same or additional arguments in opposition to the motion to
  16 dismiss”).3
  17               Romeo argues that the sur-reply is necessary to address two cases and an article
  18 cited in the Reply that were not previously cited in the Motion to Strike, and a case
  19 cited in the Motion to Strike but for allegedly a different proposition. Romeo
  20 mistakenly contends that the mere citation of case law not referenced in the opening
  21 motion precludes its citation in a reply brief and warrants the filing of a sur-reply.
  22 That is not the law. “[C]iting new cases to support legal theories already raised in
  23
  24   3
         Leave to file a sur-reply is only granted in extraordinary circumstances. For
  25   example, in Franklin v. FCA US, LLC, EDCV 20-343-MWF (SPx), 2020 WL
  26   2787624, at * 2 (C.D. Cal. May 29, 2020), relied upon by Romeo, when the reply
       brief raised plaintiff’s settlement offer for the first time and the reply “did not discuss
  27   the Offer completely” -- and when the opposition was filed the plaintiff had yet to
  28   reject the offer -- the court allowed the filing of a sur-reply.

       1607807.3
                                                       3                 Case No. 2:20-CV-02323-RGK-JPR
                   DEFENDANT’S OPPOSITION TO EX PARTE APPLICATION FOR LEAVE TO FILE SUR-REPLY
Case 2:20-cv-02323-RGK-JPR Document 42 Filed 06/22/20 Page 4 of 8 Page ID #:381




   1 a . . . motion is permissible and does not warrant a surreply.” Mosaic Potash
   2 Carlsbad, Inc. v. Intrepid Potash, Inc., No. 16-cv-0808 KG-SMV, 2020 WL 1033172,
   3 at *1 (D.N.M. Mar. 3, 2020) (citations omitted). See also, e.g., Stillwagon v. City of
   4 Delaware, 175 F. Supp. 3d 874, 890 (S.D. Ohio 2016) (“Simply citing new ‘case law
   5 does not amount to the raising of new arguments.’”) (citation omitted); Karpenski v.
   6 Am. Gen. Life Companies, LLC, 999 F. Supp. 2d 1218, 1227 (W.D. Wash. 2014)
   7 (court denied motion to strike new case law referenced by defendant upon reply for
   8 the first time on reply because plaintiff failed to demonstrate the citations raised new
   9 issues rather than expound on those already presented through defendant’s opening
  10 motion). Further, new legal authorities cited in a reply that are referenced in direct
  11 response to arguments made in the opposition are not “new” and do not warrant a sur-
  12 reply. See Heil Co. v. Curotto Can Co., 04–1590 MMC, 2004 WL 2600134, at *1 n.l
  13 (N.D. Cal. Nov. 16, 2004) (denying request to file sur-reply where reply
  14 memorandum merely responded to legal arguments in opposition). See also, e.g., In
  15 re ConAgra Foods, Inc., 302 F.R.D. 537, 559 n.87 (C.D. Cal. 2014) (“Evidence
  16 submitted in direct response to evidence raised in opposition . . . is not ‘new.’”)
  17 (citations omitted); Edwards v. Toys ‘R’ US, 527 F. Supp. 2d 1197, 1205 n.31 (C.D.
  18 Cal. 2007) (“Evidence is not ‘new,’ however, if it is submitted in direct response to
  19 proof adduced in opposition to a motion.”) (citation omitted);
  20               As discussed below, each of the authorities Romeo objects to merely expound
  21 upon arguments Keem made in the Motion to Strike and respond to legal arguments
  22 made by Romeo in his Opposition. As such, a sur-reply is not warranted.
  23               1. Grenier v. Taylor, 234 Cal. App. 4th 471 (2015)
  24               Keem’s citation to, and discussion of, Grenier in the Reply expounds upon the
  25 argument made by Keem in the Motion to Strike that the YouTube videos were made
  26 in connection with an issue of public importance and that it is of no moment that the
  27 statements concern conduct between private individuals. See Dkt. 12 at p. 22 and n.6
  28 (Motion to Strike at p. 12 and n.6).
       1607807.3
                                                       4                 Case No. 2:20-CV-02323-RGK-JPR
                   DEFENDANT’S OPPOSITION TO EX PARTE APPLICATION FOR LEAVE TO FILE SUR-REPLY
Case 2:20-cv-02323-RGK-JPR Document 42 Filed 06/22/20 Page 5 of 8 Page ID #:382




   1               Moreover, as Romeo admits, Keem cited Grenier in response to an argument
   2 Romeo made in his Opposition: “Defendant urges this Court to use the Grenier case
   3 to reject Plaintiff’s claim that Plaintiff’s speech is not protected because it has
   4 improperly transformed a matter of private interest into a matter of public interest.”
   5 Dkt. 41 at p. 3:6-9 (Application at p. iii, lines 6-9) (emphasis added). The Reply
   6 responded to Romeo’s claim that Keem “convert[ed]” “private information” about his
   7 “sex life” and “sexual proclivities” into a “public interest by discussing it on his
   8 YouTube news channel.” Dkt. 22 at p. 10:19-22 (Opposition at p. 5:19-22).4 In the
   9 Reply, Keem cited Grenier because that court had considered and rejected the precise
  10 argument Romeo made in his Opposition in an analogous context. Grenier, 234 Cal.
  11 App. 4th at 480-83. Dkt. 38 at pp. 9:18-10:19 (Reply at pp. 5:18-6:19) (“Plaintiff’s
  12 argument has been soundly rejected in an analogous context by Grenier, 234 Cal.
  13 App. 4th at 480-83.”).
  14               2. Cummins v. Lollar, No. CV 11-8081-DMG (MANx), 2012 WL 12885117
  15 (C.D. Cal. Nov. 16, 2012)
  16               Keem cited Cummins, 2012 WL 12885117, at *3 in his Reply (Dkt. 38 at pp.
  17 12:22-13:3, Reply at pp. 8:22-9:3) to expound upon the argument made in his Motion
  18 to Strike that the allegedly defamatory statements regarding the impact of the girls’
  19 accusations on Romeo’s career were opinions and not facts (such as Romeo “belongs
  20 in a cage”). Dkt. 12 at p. 26:1-12 (Motion to Strike at p. 16:1-12).
  21               Moreover, Cummins is cited in the Reply in response to Romeo’s Opposition
  22 argument that statements such as Romeo “belongs in a cage” were statements of fact
  23 and not opinion. Dkt. 22 at p. 19:13-19 (Opposition at p. 14:13-19). The citation to
  24 Cummins in the Reply therefore does not justify the filing of a sur-reply.
  25
  26   4
      The Opposition was filed at least twice. Docket 22 was the version originally filed.
  27 Docket 29 corrects the title of the document and the non-compliance with the Local
  28 Rules regarding double-spacing.
       1607807.3
                                                       5                 Case No. 2:20-CV-02323-RGK-JPR
                   DEFENDANT’S OPPOSITION TO EX PARTE APPLICATION FOR LEAVE TO FILE SUR-REPLY
Case 2:20-cv-02323-RGK-JPR Document 42 Filed 06/22/20 Page 6 of 8 Page ID #:383




   1               3. G. Forni et al., Little red riding hood in the social forest. Online grooming
   2 as a public health issue: a narrative review (2020)
   3               Keem cited G. Forni et al., Little red riding hood in the social forest. Online
   4 grooming as a public health issue: a narrative review (2020) in support of the
   5 argument made in the Motion to Strike that Romeo’s claims arise from protected
   6 activity and specifically that the YouTube videos were made in connection with an
   7 issue of public importance and part of the an ongoing public debate regarding those
   8 issues. Dkt. 12 at pp. 20:14-23:22 (Motion to Strike at pp. 10:14-13:22). The article,
   9 which was based on a review of 42 scholarly articles dating from 2014 through 2019,
  10 is cited along with relevant case law to support the argument made in the Motion to
  11 Strike, that the subject of inappropriate internet sexual communications by adults to
  12 children is part of a current public debate.
  13               This article was also cited to rebut Romeo’s argument that inappropriate
  14 internet sexual communications (including the transmission of pornography) by
  15 adults, and in particular by famous adults, are not matters that contribute to the public
  16 debate. Dkt. 22 at p. 11:6-10 (Opposition at p. 6:6-10) (“The purpose of the
  17 statements at issue here are not to contribute in any meaningful way to a public
  18 debate . . . .”).
  19               4. Resolute Forest Products, Inc. v. Greenpeace International, 302 F. Supp.
  20 3d 1005 (N.D. Cal. 2017)
  21               Finally, Romeo objects to one of Keem’s three citations to Resolute Forest
  22 Products, Inc. v. Greenpeace International, 302 F. Supp. 3d 1005 (N.D. Cal. 2017), in
  23 the Reply.5 Romeo claims that Keem relies on the case to support the argument that it
  24
  25   5
       Keem cited Resolute for two other points in the Reply. See Dkt. 38 at p. 11:1-5 and
  26 p. 12:1-9 (Reply at p. 7:1-5 and p. 8:1-9). The proposed Sur-Reply cites only that
     located on page 11 of Docket Number 38 and discusses the limited public figure
  27
     point.
  28
       1607807.3
                                                       6                 Case No. 2:20-CV-02323-RGK-JPR
                   DEFENDANT’S OPPOSITION TO EX PARTE APPLICATION FOR LEAVE TO FILE SUR-REPLY
Case 2:20-cv-02323-RGK-JPR Document 42 Filed 06/22/20 Page 7 of 8 Page ID #:384




   1 is “undisputed” that Romeo is a limited public figure, relying on the three part test to
   2 determine if a party is a “limited public figure.” Dkt. 41 at pp. 3:18-4:6 (Application
   3 at p. iii, line 18 through p. iv, line 6).6 Romeo argues in the Application: “Plaintiff’s
   4 status as a public figure or otherwise is an important question in the present inquiry.
   5 Accordingly, Plaintiff should be afforded the opportunity to address this new
   6 argument.” Dkt. 41 at p. 4:3-6 (Application at p. iv, lines 3-6).
   7               Yet, Keem argued that Romeo was a limited public figure in the Motion to
   8 Strike and relied upon Resolute to support that contention. Dkt. 12 at p. 26:19-25
   9 [(Motion to Strike at p. 16:19-25) (“Here, Romeo is a limited public figure because a
  10 public controversy existed when the statements were made (i.e., Yellowchairr and
  11 Ultrahoney1’s Twitter messages were already public), the alleged defamation is
  12 related to Romeo’s participation in the controversy, and Romeo voluntarily injected
  13 himself into the controversy when he asked to be (and was) interviewed by Keem for
  14 the purpose of influencing the controversy’s ultimate resolution. See Resolute Forest
  15 Products, 302 F. Supp. 3d at 1017.”)].
  16               Moreover, Romeo addressed the issue of whether he was a limited public figure
  17 in his Opposition. Dkt. 22 at pp. 13:10-17:5 (Opposition at pp. 8:10-12:5). The
  18 Reply was merely a response to the Opposition’s argument on that subject. A sur-
  19 reply is therefore unwarranted.
  20               For the reasons set forth above, Keem requests that the Court deny Romeo’s
  21
  22
  23
       6
  24      In fact, what Keem argued in his Reply was: “It is undisputed based on the
       Complaint and matters that are subject to judicial notice that Plaintiff is a limited
  25   public figure. See, e.g., Resolute Forest, 302 F. Supp. 3d at 1017 (“[Plaintiff’s] own
  26   allegations about their world-wide reach and influence, as well as the public nature of
       its work in forestry and sustainability, show that the company is a limited public
  27   figure for purposes of its participation in the forestry industry . . . .”). Dkt. 38 at p.
  28   11:9-13 (Reply at p. 7:9-13).

       1607807.3
                                                       7                 Case No. 2:20-CV-02323-RGK-JPR
                   DEFENDANT’S OPPOSITION TO EX PARTE APPLICATION FOR LEAVE TO FILE SUR-REPLY
Case 2:20-cv-02323-RGK-JPR Document 42 Filed 06/22/20 Page 8 of 8 Page ID #:385




   1 Application.
   2
   3 DATED: June 22, 2020                          BROWNE GEORGE ROSS LLP
   4
   5
                                                   By:        /Kim S. Zeldin
   6
                                                              Kim S. Zeldin
   7                                               Attorneys for Defendant DANIEL
   8                                               “KEEMSTAR” KEEM, dba DRAMAALERT
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       1607807.3
                                                       8                 Case No. 2:20-CV-02323-RGK-JPR
                   DEFENDANT’S OPPOSITION TO EX PARTE APPLICATION FOR LEAVE TO FILE SUR-REPLY
